Copyright 3D Systems Corporation All Rights Reserved 1 www.3dsystems.com NASDAQ:TDSC Presentation January 2011 Copyright 3D Systems Corporation All Rights Reserved 2 2 Forward Looking Statements Copyright 3D Systems Corporation All Rights Reserved 3 3D Content-To-Print Leader Copyright 3D Systems Corporation All Rights Reserved 4 Marketplaces Copyright 3D Systems Corporation All Rights Reserved 5 5 Profile And Presence Copyright 3D Systems Corporation All Rights Reserved 6 Services Materials Systems & Other Balanced Revenue Composition First Nine Months 2010-Recurring Revenue Represented 69% of Total Revenue Revenue Buckets Geography Copyright 3D Systems Corporation All Rights Reserved 7 Experienced Management Team Copyright 3D Systems Corporation All Rights Reserved 8 Technology Rich Portfolio Copyright 3D Systems Corporation All Rights Reserved 9 9 Proprietary Performance Materials Copyright 3D Systems Corporation All Rights Reserved 10 Diversified Customer Base Copyright 3D Systems Corporation All Rights Reserved 11 Revenue Growth Drivers Copyright 3D Systems Corporation All Rights Reserved 12 Growth Strategy Copyright 3D Systems Corporation All Rights Reserved 13 Marketplace Opportunities Source: 3D Systems 3D Aerospace $400 Million $600 Million $1 Billion $500 Million $500 Million Copyright 3D Systems Corporation All Rights Reserved 14 Multiple RevenueSources Print Services Personal Printers Production Printers Recurring Materials & Services Revenues 3D Print Technology Copyright 3D Systems Corporation All Rights Reserved 15 15 Print Services Copyright 3D Systems Corporation All Rights Reserved 16 3Dproparts™ Breadth Copyright 3D Systems Corporation All Rights Reserved 17 Design To Manufacturing Source Copyright 3D Systems Corporation All Rights Reserved 18 Personal & Professional Printers Copyright 3D Systems Corporation All Rights Reserved 19 Personal Printers •Desktop •Office •Small format •Simple, easy to use Professional Printers •Groupware •Office, model shop •Small and mid format •Material properties Production Printers •Productionware •Manufacturing floor •Small to large format •Extreme productivity Printer Positioning Copyright 3D Systems Corporation All Rights Reserved 20 Democratizing Access Copyright 3D Systems Corporation All Rights Reserved 21 MCAD ARC & Jewelry Solutions Copyright 3D Systems Corporation All Rights Reserved 22 22 22 Personal Printers Copyright 3D Systems Corporation All Rights Reserved 23 Production Printers Copyright 3D Systems Corporation All Rights Reserved 24 24 Healthcare Solutions Copyright 3D Systems Corporation All Rights Reserved 25 25 25 Aerospace and Defense Solutions Copyright 3D Systems Corporation All Rights Reserved 26 26 26 Automotive and Motorsports Solutions Copyright 3D Systems Corporation All Rights Reserved 27 Shareholder Value Maximize Free Cash
